Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 26 April 1824
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 26 April 1824
				
				I hasten to answer your last my Dear Charles as I cannot bear your reproaches which I feel I merit for my total want of exertion—The complaint under which I am labouring however must plead my excuse as it entirely incapacitates those who are subjected to it from performing all active duties by debilitating both mind and body to a degree of almost imbecility—I am happy to learn that you are now reading poetry as I believe you will derive much advantage from its study—I do not agree with Mr. Channing in his opinion concerning ideas but I am apt to think that your principal difficulty is paucity of language in which to express the ideas which would otherwise be sp stamped upon your paper—For this reason I would advise you to read and write poetry on every possible occasion to facilitate the acquirement of words calculated to promote fluency of expression—There is nothing I so much dislike as inflated bombastic style it is however better in a very young person to possess this fault than the other as it is more easy to prime it’s exuberance than to enrich a barren soil or in your instance more properly speaking one which has become stif for want of timely sowing—As this however is mere habit which may easily be corrected it will require but little labour to remove this partial sterillity and to produce a most luxuriant harvest—Another employment I would suggest from which I am sure you would derive the best results that is translation’s from some sh well written french work of imagination—Say of Chateau Briand’s or Madame de Stael such exercises would amuse you and accustom you to the choice of elegant phraseology and at the same time improve your taste which is naturally very  and critical as it regards others and by comparison you will be enabled to write even better than Mr C—— would wish—Have courage and industry and you will conquer every difficulty—We are very dull here and looking forward to the departure of Congress without much regret. As however some unexpected business is likely to come before them we shall probably have them here sometime longer. Our Winter has passed away more quietly than any of us anticipated and so far we have had no reason to complain. The poor P. is now beset and how he will get through I know not. Poor man after seven years of unexampled quiet in his Office it is hard to be so harrassed in his last moments of . He looks so ill many of his friends are very much concerned for him—I am so tired I cannot write any more and I dare say you will wish I had not written half so much. You will however always use my advice according to your discretion as it is never offered to operate forcibly upon your inclinations and I am so much in the habit of having it constantly repelled it can never be a novelty. Hitherto my Sons have at least received it respectfully and on this ground it is sent by your affectionate Mother
				
					L. C. Adams
				
				
			